               1                                    UNITED STATES DISTRICT COURT

              2                                  NORTHERN DISTRICT OF CALIFORNIA

              3

              4      IN THE MATTER                                            .ase No.


               5     Gilbert Whitney Leigh, bar number 153457                ORDER TO SHOW CAUSE RE
                                                                             SUSPENSION FROM MEMBERSHIP
              6                                                              IN GOOD STANDING OF THE BAR
                                                                             OF THE COURT
               7

               8   TO: Gilbert Whitney Leigh, bar number 153457

               9            The State Bar of California has notified the United States District Court for the Northem District of

              10   California that, effective December 28,2018, you have become ineligible to practice law in the State of

              11   Califomia following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

        cd    12   render you ineligible for continued active membership in the bar of the Northem District of Califomia.
=1            13        Effective the date of this order, your membership in the bar of this Court is suspended on an interim
d 1=
•+->    cd
.a u
       «4-l
              14   basis pursuant to Civil Local Rule 1 l-7(b)(l). On or before March 19,2019, you may file a response to
00     o


 C/5 *C
              15   this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
«i to
■2 5
C/D ~
              16   website at cand.uscourts.go v. If you fail to file a timely and adequate response to this Order, you will be
T3 £
 (U
.ti jg
        <L>
              17   suspended from membership without further notice.
 c ti

              18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
              19   to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil
              20   Local Rule 1 l-7(b)(3). The Clerk shall close this file on or after March 19, 2019 absent further order of this
              21   Court.

              22            IT IS SO ORDERED.

              23   Dated: February 11, 2019

              24
                                                                         JAMESJWNATO
              25                                                         United Sates District Judge
              26

              27

              28
                   Afiorney-discipUne OSC CSA
                   rev. 11-18
